The Court

granted the petition and assessed the damages at the sum of the debt—and all his previous cost.
Dyer contra.— As to the damage assessed for the damage cannot in this case arise to no more than the plaintiff has in fact lost by means of the escape which ought to be adjusted as in other causes upon the best evidence the nature *16of the case will admit all circumstances considered.—To make the debt the sole rule tends to induce the creditors to imprison their poor insolvent debtors who they know not to be worth a farthing in hopes of their escape, and is a temptation even to yield some assistance therein in order to bring the debt on the county.